Citation Nr: 1001275	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-33 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to additional vocational rehabilitation training 
benefits under Chapter 31, Title 38, United States Code.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1988 to June 1992.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2007 administrative decision 
letter issued by the Department of Veterans Affairs (VA) 
Vocational Rehabilitation and Employment Division at the VA 
Regional Office (RO) in St. Paul, Minnesota.  This letter 
denied the Veteran's request for additional vocational 
rehabilitation benefits. 


FINDINGS OF FACT

1.  The Veteran agreed to and completed a Vocational 
Rehabilitation Program as established by his Individualized 
Written Rehabilitation Plan (IWRP). 

2.  The record does not establish that additional training is 
required to achieve entry-level employability.


CONCLUSION OF LAW

The criteria for establishing entitlement to additional 
vocational training under Chapter 31, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102 
(West 2002); 38 C.F.R. §§ 21.1, 21.70, 21.72 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code.

In the interest of clarity, the Board will initially discuss 
preliminary matters.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, there is no indication that Congress intended 
the VCAA to revise the unique, specific claim provisions of 
Chapter 31, Title 38 of the United States Code.  Cf. Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  Accordingly, VCAA 
notice is not required in this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board observes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been provided ample opportunity to present 
evidence and argument in support of his claim.  He has 
declined the option for a personal hearing. 

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

VA Vocational Rehabilitation

A person is entitled to vocational rehabilitation under 
United States Code Title 38, Chapter 31 if that person is a 
veteran with a service-connected disability compensable at a 
rate of 20 percent or more and that person is determined by 
VA to be in need of rehabilitation because of an employment 
handicap.  See 38 U.S.C.A.         § 3102 (West 2002); 38 
C.F.R. § 21.40 (2009).  "Employment handicap" means an 
impairment, resulting in substantial part from service-
connected disability, of a veteran's ability to prepare for, 
obtain, or retain employment consistent with such veteran's 
abilities, aptitudes and interests.  See 38 U.S.C.A. § 3101 
(West 2002); 
38 C.F.R. § 21.35 (2009).

The purpose of Chapter 31, Title 38, United States Code, is 
to provide for all services and assistance necessary to 
enable veterans with service-connected disabilities to 
achieve independence in daily living and, to the extent 
possible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A.  § 3101 (West 2002); 38 
C.F.R. § 21.70 (2009).

Rehabilitation to the point of employability may include the 
services needed to (1) valuate and improve the veteran's 
ability to undertake training; (2) train the veteran to the 
level generally recognized as necessary for entry into 
employment in a suitable occupational objective.  Where a 
particular degree, diploma, or certificate is generally 
necessary for entry into the occupation, e.g., an MSW for 
social work, the veteran shall be trained to that level.  38 
U.S.C.A. §§ 3101, 3104 (West 2002); 38 C.F.R. § 21.72 (2009).

An Individualized Written Rehabilitation Plan (IWRP) will be 
developed for each veteran eligible for rehabilitation 
services under Chapter 31.  The plan is intended to assist in 
(1) providing a structure which allows VR&E staff to 
translate the findings made in the course of the initial 
evaluation into specific rehabilitation goals and objectives; 
(2) monitoring the veteran's progress in achieving the 
rehabilitation goals established in the plan; (3) assuring 
the timeliness of assistance by Department of Veterans 
Affairs staff in providing services specified in the plan; 
and (4) evaluating the effectiveness of the planning and 
delivery of rehabilitation services by VR&E staff. (b) A plan 
will be prepared in each case in which a veteran will pursue 
(1) A vocational rehabilitation program, as that term is 
defined in              § 21.35(i).  38 U.S.C.A. § 3107 (West 
2002); 38 C.F.R. § 21.80 (2009).

The purposes of the IWRP are to (1) identify goals and 
objectives to be achieved by the veteran during the period of 
rehabilitation services that will lead to the point of 
employability; (2) plan for placement of the veteran in the 
occupational field for which training and other services will 
be provided; and (3) specify the key services needed by the 
veteran to achieve the goals and objectives of the plan.  38 
U.S.C.A. § 3107 (West 2002); 38 C.F.R. § 21.84 (2009).

The IWRP will be jointly developed by VA staff and the 
veteran.  The terms and conditions of the plan must be 
approved and agreed to by the counseling psychologist, the 
vocational rehabilitation specialist, and the veteran.  38 
C.F.R.      § 21.92 (2009).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In this case, the Veteran's basic eligibility for vocational 
rehabilitation benefits is not at issue.  It is uncontested 
that the Veteran has service-connected disabilities 
compensable at 20 percent or more, and is in need of 
rehabilitation to overcome an employment handicap.  See 38 
U.S.C.A. §§ 3101, 3102 (West 2002); 38 C.F.R.     §§ 21.40, 
21.51(b) (2009).

It is undisputed that the Veteran has in fact completed an 
approved program of vocational rehabilitation under Chapter 
31, Title 38, United States Code, earning a bachelor's degree 
in architecture.  See a December 3, 2007 Statement of 
Accredited Representative [indicating that the Veteran's 
program was "successfully completed"].  

The Veteran now seeks additional vocational rehabilitation 
benefits, specifically to obtain a master's degree in 
architecture.  In essence, the Veteran contends that his 
original program objective was not to simply obtain 
employment "related to architecture of other suitable 
occupation[s]" as indicated on his December 2004 IWRP, but 
to obtain employment specifically as an architect.  In that 
connection, the Veteran asserts that to become a licensed 
architect, a master's degree, and not a bachelor's degree, is 
required.  See id., page 2.   

As discussed immediately below, the Board believes that 
additional vocational rehabilitation benefits are not 
warranted in this case.  

The Veteran contends that he originally intended to become an 
architect when he first applied for VA vocational 
rehabilitation benefits.  Whatever his intention, however, 
the Veteran's December 2004 IWRP specifically indicated that 
the Veteran's program goal was to "actively seek, obtain, 
and maintain employment related to architecture or other 
suitable occupation." [Emphasis added by the Board.]  The 
noted intermediate objective to achieve this goal was to 
"[c]omplete all requirements for and be awarded a complete 
bach[elor's] degree."  Crucially, the IWRP was signed by the 
Veteran and his counselor in December 2004, indicating that 
they had both participated in the development of the plan.  
See the December 1, 2004 IWRP.  

The IWPR is clear on its face.  Contrary to the Veteran's 
assertions, there is absolutely no evidence of record 
demonstrating that the Veteran's IWRP was misworded, or that 
the Veteran's counselor misunderstood the Veteran's career 
goals at the time.  In fact, a Rehabilitation Needs Inventory 
(RNI) filled out by the Veteran in July 2004 pertinently 
identified career goals consistent with those outlined in the 
Veteran's December 2004 IWRP.  Specifically, when asked if 
there were any particular jobs or career fields he was 
interested in pursuing, the Veteran pertinently responded, 
"architecture, design, drafting, construction."   See the 
Veteran's July 20, 2004 RNI.  Crucially, the Veteran made no 
indication that he intended to become an architect.  Rather, 
he listed career fields related to architecture, which was 
later effected in the December 2004 IWRP. 

It does not appear that the Veteran expressed an interest in 
specifically becoming an architect until October 2005, when 
he indicated his employment goal to be "architect" on a 
Vocational Rehabilitation Monitoring Inquiry Form.  See also 
a subsequent February 2007 Inquiry Form.  Accordingly, the 
Board rejects the Veteran's assertions that his December 2004 
IWRP misrepresented his original program plan, or that the 
Veteran's counsel erred by not designating "architect" as 
his program goal, or "masters degree" rather than bachelors 
degree as an intermediate objective.   

As noted above, rehabilitation programs are intended to allow 
a veteran to reach the point of entry-level employability in 
a designated field.  See 38 C.F.R. § 21.72 (2009).  Where a 
particular degree, diploma, or certificate is generally 
necessary for entry into the occupation, the veteran shall be 
trained to that level.  38 C.F.R.                § 
21.72(a)(2) (2009).  Accordingly, the Board will now address 
whether the Veteran's bachelors degree in architecture allows 
the Veteran to reach the point of entry-level employability 
in the designated field noted on his IWRP.

The Veteran has submitted a letter from one of his 
professors, L.V.D., who echoes the Veteran's assertion that 
"one must complete a Masters degree in order to become a 
licensed architect."  However, as noted above, the Veteran's 
program goal was not to become a licensed architect, but to 
obtain "employment related to architecture or other suitable 
occupation."  


 
Crucially, there is no evidence of record demonstrating that 
the Veteran's bachelor's degree is insufficient to obtain 
entry-level employment in the field of architecture.  In that 
regard, L.V.D. pertinently noted that although the 
"undergraduate degree is not sufficient for licensure," it 
"will lead to more menial work, such as drafting or model-
making."  See the December 21, 2006 letter from L.V.D.  
Setting aside the rather curious characterization of these 
occupations as "menial", it is clear that L.V.D. believed 
that the Veteran could obtain positions in these fields.  The 
Veteran specifically expressed interest in a career in 
drafting and design in his July 2004 RNI.    

The Veteran has submitted a number of postings for jobs 
requiring a license or a professional degree.  However, none 
are for entry level architecture positions, and each requires 
years of experience in project management for initial 
consideration.  See, e.g., February 18, 2007 listings for 
"Project Manager" requiring 10 to 12 years of experience, 
and for "Project Architect" requiring a minimum of 8 years 
of experience.  The fact that the Veteran cannot qualify for 
such positions is meaningless to the Board's inquiry.  It 
appears to be undisputed that the Veteran's bachelor's degree 
qualifies him for architecture-related employment such 
drafting or model-making.

While the Board is impressed with the Veteran's ambition, and 
agrees that further education or an advanced degree could 
potentially result in a more desirable position, funding for 
education training through VA vocational rehabilitation 
programs is intended only to the point that entry-level 
employment may be achieved.  See 38 C.F.R. § 21.72(a)(2) 
(2009).  This has clearly been accomplished here.  No further 
benefits are called for. 

Based on the foregoing analysis, the Board finds that VA has 
fulfilled its obligations under the Vocational Rehabilitation 
Program as memorialized in the Veteran's IWRP.  The Veteran 
has earned a bachelor's degree that qualifies him for entry 
level employment in the field of architecture.  No additional 
training is provided for or warranted.  The benefit sought on 
appeal is accordingly denied.  


ORDER

Entitlement to additional vocational rehabilitation training 
benefits under Chapter 31, Title 38, United States Code is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


